Citation Nr: 0218221	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-22 732A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for 
chronic left knee tendinitis, currently evaluated as 10 
percent disabling.

(The issue of entitlement to an increased disability 
evaluation for chronic lumbar syndrome, currently 
evaluated as 20 percent disabling, will be addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active service from 
February 1987 to September 1989, and prior active service 
of 2 years, 10 months and 1 day.

The issue comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington.  Subsequently, in July 2000, the 
veteran's claims folder was transferred to the Regional 
Office (RO) in Jackson, Mississippi.

Additionally, the Board notes that, in the November 2000 
VA form 9 (Appeal to Board of Veterans' Appeals), the 
veteran requested a Central Office hearing before a member 
of the Board, and thus, such hearing was scheduled for 
July 23, 2002.  However, per statements from the veteran's 
representative dated May and June 2002, the veteran 
desired to canceled the scheduled Central Office hearing.  
As the record does not contain further indication that the 
veteran or his representative have requested that the 
hearing be rescheduled, the Board deems the veteran's 
request for a Central Office hearing withdrawn.  See 38 
C.F.R. § 20.702 (2002).

Lastly, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)), the Board is undertaking additional 
development on the issue of entitlement to an increased 
disability evaluation for chronic lumbar syndrome, 
currently evaluated as 20 percent disabling.  When the 
Board completes the required development, it will notify 
the veteran as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing this issue.



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this appeal.

2.  The veteran's chronic left knee tendinitis is 
currently characterized by reported chronic left knee pain 
and objective findings of range of motion from 0 to 130-
140 degrees with pain at the extremes.  The medical 
evidence does not objectively demonstrate that the left 
knee disability is characterized by locking, arthritis, 
crepitus, swelling, effusion, laxity or instability, or 
additional functional limitation/loss or weakness due to 
pain. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for chronic left knee tendinitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 
(2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this 
appeal.  On November 9, 2000, the President signed the 
"Veterans Claims Assistance Act of 2000" (VCAA), 38 
U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty 
is to be discharged.  The law affects a case such as this 
because the claim was pending on the date of enactment of 
the new law.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 3.159(c)(4)(iii), VA stated that 
the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA.  66 Fed. Reg. 45,620, 45,629 (August. 29, 2001).  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  
However, in this case, for the reasons set forth below, 
the VA has complied with the Veterans Claims Assistance 
Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has been informed of the evidence 
needed to show his entitlement to an increased rating for 
chronic left knee tendinitis via the October 2000 
statement of the case, and the January 2002 supplemental 
statement of the case.  Specifically, the appellant has 
been informed of the need to provide evidence showing that 
his left knee disability has increased in severity.  
Furthermore, via a July 2001 RO letter and the January 
2002 supplemental statement of the case, the veteran was 
given specific information with respect to the VCAA and of 
the changes in the law pursuant to the enactment of the 
VCAA.  The notification requirement has therefore been 
satisfied.

Secondly, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c)).  In this case, all available service 
medical records have been obtained.  Via the July 2001 RO 
letter, the RO contacted the veteran and inquired as to 
the names and dates of treatment of all health care 
providers who had treated him for his left knee 
disability.  The veteran was further informed that the VA 
would attempt to obtain any identified records, given that 
the appropriate release forms were submitted by the 
veteran, but that it was the ultimate responsibility of 
the veteran to submit such records.  The veteran was also 
informed that he would be scheduled for a VA examination 
in the near future.  As well, he was given the opportunity 
to present additional evidence and/or arguments, if he so 
desired.  In response to the July 2001 RO letter, that 
same month the veteran submitted a VA form 21-4138 
(Statement in Support of Claim) and a VA form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) identifying additional VA 
medical records, which have been obtained and associated 
with the claims file.  Also, the veteran underwent a VA 
examination in July 2001 and an x-ray examination in 
August 2001, and the examination reports have been 
associated with the claims file as well.  No additional 
unobtained evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
identified.  Lastly, the veteran was given the opportunity 
to present testimony at a personal hearing at the Central 
Office in Washington, D.C., but he declined such 
opportunity by canceling the scheduled hearing.  Thus, the 
duty to assist requirement has been satisfied as well.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published 
to implement that statue.

In this case, in a December 1989 rating decision, the 
veteran was granted service connection and a 0 percent 
evaluation for left knee tendinitis, under Diagnostic 
Codes 5099-5024, effective September 1989.  Subsequently, 
in a January 1994 rating decision, the veteran's award was 
increased to a 10 percent rating effective November 1993.  
The veteran is currently seeking an increased rating in 
excess of 10 percent.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected 
disabilities affect his ability to function under the 
ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities (Rating 
Schedule).  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2002).  Where entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2002).

Additionally, with respect to the musculoskeletal system, 
the Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see generally VAOPGCPREC 36-97.  The rating for a 
disability involving the musculoskeletal system should 
reflect functional limitation which is due to pain, 
supported by adequate pathology, and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and 
a part which becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2002). The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45 (2002).  It is the intention of the Rating Schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2002).

The evidence of record reflects the veteran has had left 
knee symptomatology since his discharge from service to 
the present.  Specifically, a November 1989 VA examination 
report shows the veteran's diagnoses included history of 
bilateral knee pain with injury, and inferior patella 
tendinitis of the left knee with a normal right knee.  As 
well, the evidence includes medical records from various 
VA Medical Centers (VAMCs), including the Biloxi, Jackson 
and Takoma (American Lake) VAMCs, dated from 1991 to 2001 
describing the treatment the veteran has received over 
time for left knee symptomatology.

A December 1993 VA examination report reveals the 
veteran's range of motion of the left knee was 0 to 135 
degrees with pain on motion and palpation of the inferior 
patella border, but no redness, heat, swelling or 
instability.  He was able to heel-toe walk satisfactorily, 
but only able to squat minimally secondary to back pain.  
X-rays of the left knee revealed a normal left knee.  The 
veteran's diagnosis was patella tendinitis of the left 
knee.  

A June 1994 VA joints examination report essentially 
describes the same medical findings as the December 1993 
VA examination report, with the exception that the veteran 
was found to be able to slowly squat and arise again.  X-
rays taken at the time of the June 1994 VA examination 
showed suspected early degenerative changes of the left 
knee (but not confirmed).  And, a June 1994 VA general 
examination report reveals the veteran reported his left 
knee popped out of place two to three times per week, 
specially with walking and climbing, as well as that he 
complained of numbness over the left leg over the past 
several months.

A March 1995 VA joints examination report continues to 
describe chronic left knee pain.  The veteran noted at 
this time that he had fallen one week prior with resulting 
swelling and pain on extension of the knee.  His range of 
motion was 0 to 110 degrees with pain and tenderness to 
palpation along the inferior patellar border, but with no 
evidence of redness, heat, swelling.  The veteran was 
guarded and instability could not be ascertained at this 
time.  He also had decreased sensation over the left foot.  
The veteran's diagnosis was chronic patellar tendinitis of 
the left knee with history of a recent left knee injury.

A November 1996 VA examination report continues to show 
that the veteran had no swelling/tenderness of the left 
knee and was not wearing any support.  He had a range of 
motion of 0-135 degrees with pain on flexion, and had knee 
stability.  An x-ray examination performed at the time of 
the November 1996 examination revealed a normal left knee.  
The veteran's diagnosis was probable chondromalacia 
patella.  And, an April 1999 VA examination report shows 
the veteran's range of motion remained 0 to 130-140 
degrees with pain on flexion from 130 to 140 degrees.  At 
this time, he had no soft tissue swelling, point 
tenderness or joint effusion.  And, his left knee was 
stable, and had negative McMurray's.  In addition, x-rays 
taken at this time revealed minimal spurring off the 
interior/posterior aspect.  

The VA joints examination report dated the month prior in 
July 2001 reveals the veteran continued to complain of 
chronic dull pain and reported weak knee, but there were 
findings of no definite objective signs of the knee giving 
way.  The veteran also reported using a cane on occasion 
and a knee brace a couple of times only as the brace 
seemed to aggravate his condition.  At the time of the 
July 2001 examination, the veteran's range of motion was 0 
to 135 degrees, and had tenderness to palpation of the 
patellofemoral joint along the inferior patella border.  
He also reported decreased generalized sensation over the 
left medial calf and left foot.  The diagnosis was 
patellar tendinitis of the left knee.  An August 2001 x-
ray report showed no soft tissue, bone or joint 
abnormalities.

With respect to the applicable rating criteria, the 
veteran's chronic left knee tendinitis is currently 
evaluated as 10 percent disabling under Diagnostic Codes 
5099-5024.  In this respect, where the particular 
disability for which a claimant has been service connected 
is not listed, as in this case, such disability may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical 
location and symptomatology are closely analogous.  See 38 
C.F.R. §§ 4.20, 4.27 (2002); see also Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).

Diagnostic Code 5024 evaluates disabilities characterized 
by tenosynovitis.  A note under Diagnostic Code 5024 
specifies that the diseases evaluated under Diagnostic 
Codes 5013 through 5024 (except gout) will be rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024 
(2002).  Degenerative arthritis is evaluated under 
Diagnostic Code 5003, which provides that degenerative 
arthritis established by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensably 
disabling under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation 
of motion, a 10 percent evaluation is assigned where x-ray 
evidence shows involvement of 2 or more major joints or 2 
or more minor joint groups.  And, a 20 percent evaluation 
is granted where x-ray evidence shows involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  However, the 20 and 
10 percent ratings based on x-ray findings, above, will 
not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive, as in this case.  
See id, Note (2).

In this case, the Board acknowledges that June 1994 and 
April 1999 x-rays included diagnoses of suspected early 
degenerative changes of the left knee (but not confirmed), 
and minimal spurring off the interior/posterior aspect of 
the knee, respectively.  However, the Board finds that the 
preponderance of the evidence shows that the veteran's 
left knee in fact does not have degenerative arthritis, as 
shown by the x-ray studies performed in December 1992, 
December 1993, November 1996 and August 2001, as 
extensively discussed above. 

In any event, in the veteran's case, limitation of motion 
of the appropriate part under Diagnostic Code 5003 must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, as an 
increased rating via x-ray evidence of joint involvement 
is not applicable to Diagnostic Codes 5013 to 5024.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (2) (2002).  
However, in this case, the evidence specifically shows 
that there is no objective evidence of swelling, muscle 
spasm, or painful motion on range of motion, except for 
pain at the extremes, per the November 1996, April 1999 
and July 2001 VA examination reports discussed above.

Limitation of motion of the knee is contemplated by 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of 
the leg is limited to 60 degrees.  A 10 percent evaluation 
is warranted for flexion limited to 45 degrees.  A 20 
percent evaluation is assigned for flexion limited to 30 
degrees.  And, a 30 percent evaluation may be assigned 
where flexion is limited to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2002).  Additionally, 
pursuant to Diagnostic Code 5261, a zero percent 
evaluation is warranted where extension of the leg is 
limited to five degrees.  A 10 percent evaluation is 
assigned where extension is limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited 
to 15 degrees.  A 30 percent rating is granted for 
extension limited to 20 degrees.  A 40 percent evaluation 
is warranted for extension limitation to 30 degrees.  And, 
a 50 percent rating is assigned for extension limited to 
45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2002).

In this case, the medical evidence of record shows that 
the veteran's current left knee range of motion is from 0 
to 130-140 degrees, albeit with pain at the 130 to 140 
degrees range, per the April 1999 and July 2001 VA 
examination reports.  Therefore, an increased rating in 
excess of 10 percent is not warranted under either 
Diagnostic Code 5260 or 5261.

The Board has also considered other potentially applicable 
Diagnostic Codes, which in this case include Diagnostic 
Code 5257.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(implicitly holding that the BVA's selection of a 
Diagnostic Code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law," if relevant data is examined and a 
reasonable basis exists for its selection) (Citations 
omitted).

Diagnostic Code 5257 provides the following evaluations 
for knee disabilities involving recurrent subluxation or 
lateral instability: 10 percent for slight; 20 percent for 
moderate; and 30 percent (the maximum allowed) for severe 
impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).  Since Diagnostic Code 5257 is not predicated on 
loss of range of motion, §§ 4.40 and 4.45 with respect to 
pain do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  In this case, per the last VA examination in July 
2001, the veteran has continued to complain of chronic 
dull pain and reported weak knee.  However, there were no 
definite objective signs of the knee giving way.  The 
veteran also reported using a cane on occasion and a knee 
brace a couple of times only as the brace seemed to 
aggravate his condition, but again, there was not 
objective finding of recurrent subluxation or lateral 
instability.  As such, an increased rating in excess of 10 
percent is not warranted under Diagnostic Code 5257. 

Furthermore, the Board finds that the entirety of the 
evidence does not support a finding that the veteran's 
left knee disability is characterized by arthritis, loss 
of motion, crepitus, swelling, effusion, laxity or 
instability, or weakness.  As such, VA's General Counsel 
precedent opinions 23-97 and 9-98 are not for application 
in this case.  See VAOPGCPREC 23-97 (holding that a 
claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
separately, if there is limitation of motion which at 
least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 or 5261); see VAOPGCPREC 9-98 
(holding that a separate rating for arthritis could also 
be based on x-ray findings and painful motion under 38 
C.F.R. § 4.59). 

Furthermore, the Board finds that the currently assigned 
10 percent rating is appropriate, even upon consideration 
of the veteran's complaints of pain.  See 38 C.F.R. §§ 
4.40, 4.45; DeLuca, 8 Vet. App. at 204-06.  The objective 
medical evidence simply does not confirm that the 
veteran's left knee disability is productive of additional 
functional loss due to pain and weakness, other than that 
already considered by the currently assigned 10 percent 
rating.  As a matter of fact, the veteran's range of 
motion is from 0 to 130-140 degrees, and he does not use a 
cane or a knee brace on a regular basis.  Accordingly, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a 
basis for an evaluation in excess of 10 percent for the 
veteran's left knee disability.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's evaluation for the 
chronic left knee tendinitis.  Under these circumstances, 
the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. §§ 5103A, 5107(b); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2001) have 
been considered whether or not they were raised by the 
appellant as required by the Court's holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has considered whether an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) 
(2001) is warranted.  In the instant case, however, there 
has been no showing that the veteran's chronic left knee 
tendinitis has caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable 
the application of the regular schedular standards.  
Specifically, the Board finds that the medical evidence of 
record simply does not show that the veteran's disability, 
per se, is productive of marked interference with 
employment.  

In this respect, the law is clear that only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on these issues.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected disability 
addressed here, the Board finds that such impairment is 
contemplated in the currently assigned rating.  The Board 
acknowledges that the RO has adjudicated previous claims 
by the veteran of entitlement to a total rating based upon 
individual unemployability due to his service-connected 
disabilities (TDIU), and that up until June 2002, he was 
receiving vocational rehabilitation benefits.  The veteran 
is currently service connected for a low back disability, 
a right wrist disability and a left knee disability.  
However, as noted above, the medical evidence of record 
simply does not show, that the veteran's chronic left knee 
tendinitis, alone, is productive of marked interference 
with employment.  In essence, the Board finds no evidence 
of an exceptional or unusual disability picture in this 
case which renders impracticable the application of the 
regular schedular standards.  

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to 
be of such severity as to warrant assignment of a higher 
rating on a schedular basis than that indicated above.  
Likewise then, referral for consideration for extra-
schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An increased rating in excess of 10 percent for chronic 
left knee tendinitis is denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

